Detailed Action 
The terminal disclaimer filed 11/16/20 has been receive, approved and made of record. Thus, the  double patenting rejection of claim 1-20 have been withdrawn. However, upon further review , and analysis of the current version of the claims a new rejection is issued here based newly discovered art. Thus this office action is made Non-final. Examiner is sorry any this bears to the applicant. Also, examiner called and left voice message for the applicant to discuss with the pending office action, but did not receive response yet.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

claim 1 -23  are rejected under 35 USC §102(e) as being anticipated by Gruber et al. U.S. Patent Application Publication No. 2012/0016678[hereinafter Gruber]

Regarding claim 1, Gruber teaches a method of predictive messaging (see also ¶98-¶99, wherein the system can monitor conversations between groups of users in a messaging system), the method comprising:
obtaining from a user device, at a processor of a message prediction engine (intelligent automated assistant), message context data indicative of context of a conversation during a messaging session (see ¶130-134, wherein information such as current location and active tasks are part of the context of a conversation that can be interpreted by the assistant platform; see also ¶147);
processing the message context data, at the processor, to determine, based on prior conversation patterns, a predicted conversation pattern of the conversation that is taking place (see ¶130-135; ¶206, wherein the intelligent automated assistant can use dialog models, user specific information and other patterns to provide semantic understanding of the conversation input; see also ¶130 that the user specific history includes dialog history of that user);
determining, at the processor based on the predicted conversation pattern, suggested responses that are predicted to complete at least part of a message as part of the conversation, wherein each of the suggested responses corresponds to the message context data indicative of the context of the conversation (see ¶258; ¶331, wherein the intelligent automated assistant can provide candidate next input responses in the dialogue); and
causing, at the processor in response to selection of a selected one of the suggested responses, the selected one of the suggested responses to be displayed via a graphical user interface within a message field (See ¶258; ¶331, see also Fig 13-14 and ¶11 for GUI inputs).



As per claim 3, Gruber discloses the method of claim 1, wherein the message prediction engine is implemented at a computing system that is communicatively coupled to the user device via a network(see ¶ 74)..

As per claim 4, Gruber discloses the method of claim 1, wherein causing further comprises: displaying, via the graphical user interface, the selected one of the suggested responses within the message field at the user device (see ¶ 0249).

As per claim 5, Gruber discloses the method of claim 1, wherein the user device is a first user device, and wherein causing further comprises: displaying, via the graphical user interface, the selected one of the suggested responses within the message field at a second user device that is part of the messaging session with the first user device (see ¶ 0292).

As per claim  6, Gruber discloses the method of claim 1, wherein causing further comprises: automatically populating the message field with the selected one of the suggested responses in response to the selection input indicating selection of that 

As per claim 7, Gruber disclose the method of claim 1, wherein the message is an email message, and wherein the message context data comprises at least one of: text from a subject line of a prior email message of the conversation and message content of the prior email message of the conversation (see ¶ 0011).

As per claim 8 Gruber discloses the method of claim 1, wherein the message is a text message, and wherein the message context data comprises: message content of a prior text message of the conversation. (see ¶ 0011).

As per claim 9, Gruber discloses the method of claim 1, wherein processing comprises:
processing the message context data indicative of the context of the conversation, at the processor to cause, based on the prior conversation patterns, a predicted messaging scenario of the conversation to be determined(see ¶ 0100), wherein the predicted messaging scenario includes: the predicted conversation pattern of the conversation that is taking place between participants in the conversation((see ¶ 0249, 0130, 0135).



As per claim 11, Gruber discloses the method of claim 1, wherein each of the suggested responses comprise: different recommended text that corresponds to the message context data and indicates suggested language to complete at least part of the message(see ¶0783); and wherein the method further comprises: providing the suggested responses for presentation at the user device via the graphical user interface((see ¶0362);
selecting the selected one of the suggested responses, resulting in a selected option; and wherein automatically populating the message field comprises: automatically populating the message field with the selected option. (see ¶258; ¶331).

As per claim 12, Gruber discloses the method of claim 11, wherein: the suggested responses are provided in a user-selectable format; and the selecting is performed in response to user selection of the selected one of the suggested responses(see ¶0737, 0990).



 As per claim 14-23, the claims are similar to claims  1-13, slightly with different format and language but define same invention and are rejected same rational as claims 1-13.
 For example independent claims 14 and 20 include features similar with features in claims 1, further reciting the initiating a messaging session between a first user of first user device and a second user of a second user device, wherein the first user and the second user are participants in a conversation taking place as part of the messaging session( (see ¶130-135; ¶206 and as shown in FIG. 5, ¶0085 where number of clients 1304 are in messaging session).

 As per claim 18, Gruber discloses the system of claim 14, wherein determining, at the processor, based on the characteristic of the conversation that is indicative of context of the conversation and based on prior conversation patterns, the predicted conversation pattern of the conversation, comprises: determining, at the processor based on the characteristic of the conversation that is indicative of context of the conversation and the prior conversation patterns between participants of the conversation, the predicted messaging scenario that includes the predicted conversation pattern of the conversation that is taking place between the first user and the second user during the messaging session, wherein the suggested responses are influenced by the predicted messaging scenario (see ¶130-135).


 		Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456